FILED
                              NOT FOR PUBLICATION                           JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DARRIN DEAN McCORMICK,                            No. 09-56146

                Plaintiff - Appellant,            D.C. No. 2:07-cv-05697-MMM-
                                                  RC
  v.

SONY PICTURES ENTERTAINMENT,                      MEMORANDUM *

                Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                    Margaret M. Morrow, District Judge, Presiding

                              Submitted January 10, 2011 **

Before:         BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Darrin Dean McCormick appeals pro se from the district court’s summary

judgment for Sony Pictures Entertainment (“Sony”) in his action alleging

copyright infringement. We have jurisdiction under 28 U.S.C. § 1291. We review



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo. Funky Films, Inc. v. Time Warner Entm’t Co., L.P., 462 F.3d 1072, 1076

(9th Cir. 2006). We affirm.

      The district court properly granted summary judgment because McCormick

failed to establish a triable issue as to whether his work, Outzone (the Future is

Here), was substantially similar to Sony’s film, Final Fantasy: The Spirits Within.

See id. (“Absent evidence of direct copying, proof of infringement involves . . .

showing[ ] that . . . the two works are substantially similar.” (internal quotation

marks omitted)). Accordingly, we do not reach the issue of whether Sony had

access to McCormick’s work.

      McCormick’s remaining contentions are unpersuasive.

      McCormick’s pending motion for notice of lodging is granted.

      McCormick’s pending requests for a status update are denied as moot.

      McCormick’s pending motion for a correction of the docket is granted. The

Clerk of the Court is directed to change the docket to reflect the proper date of

judgment in the district court as July 20, 2009, with the date of entry of judgment

being July 22, 2009.

      AFFIRMED.




                                           2                                     09-56146